UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1911


CRISTINA RADI,

                 Plaintiff - Appellant,

           v.

KATHLEEN SEBELIUS, Secretary,     United    States   Department   of
Health and Human Services,

                 Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.  Roger W. Titus, District Judge.  (8:09-
cv-02089-RWT)


ARGUED:   May 10, 2011                        Decided:   June 3, 2011


Before TRAXLER, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Alan Lescht, Washington, D.C., for Appellant.    Neil R.
White, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland,
for Appellee.     ON BRIEF: Rod J. Rosenstein, United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cristina     Radi,   a     federal   employee,    appeals       from   the

district court’s order denying her motion for additional discovery

under Rule 56 of the Federal Rules of Civil Procedure.                 We affirm.



                                          I.

            Radi, who is Vietnamese, worked in the Department of

Health and Human Services as an information technology specialist.

Radi filed an internal EEO complaint in February 2009, asserting a

race- and     national-origin-based        hostile-environment        claim    and   a

retaliation    claim,     and    she    commenced     this   action    in     federal

district    court   in     August      2009.     On   February   5,     2010,      the

government filed a motion asking the court to dismiss the case or,

alternatively, to grant summary judgment.               Radi responded to that

motion on February 14, 2010, supporting her response with her own

9-page affidavit.        Radi did not argue in her response that she was

unable to present the facts needed to oppose summary judgment or

otherwise suggest that formal discovery was necessary for her to

properly respond to the summary judgment motion.                  Instead, Radi

argued that the evidence before the court was sufficient to defeat

the government’s motion for summary judgment.

            In May 2010, Radi, through her new attorney, filed an

amended complaint.        On May 26, 2010, counsel filed an affidavit,

see Fed. R. Civ. P. 56(f) (2009), seeking discovery in order to


                                          2
respond to the government’s summary judgment motion.                     The district

court concluded that Radi’s Rule 56(f) affidavit came too late and

failed          to    describe   with    particularity    the    evidence   that   Radi

sought to discover or explain why Radi had been unable to obtain

the necessary evidence.                 The court therefore denied Radi’s motion

for discovery and proceeded to grant summary judgment in favor of

the    government.             Radi    appeals,    challenging   only   the   district

court’s denial of her Rule 56(f) request.



                                             II.

                     At the time of the district court’s ruling, * Rule 56(f)

provided that “[i]f a party opposing the [summary judgment] motion

shows by affidavit that, for specified reasons, it cannot present

facts essential to justify its opposition,” the district court

could deny summary judgment or order a continuance to permit the

opposing party time to conduct discovery or obtain affidavits.

Fed.       R.    Civ.     P.   56(f)    (2009).     A   Rule   56(f)   affidavit   that

conclusorily states that discovery is required is insufficient;

the affidavit must specify the reasons the party is unable to

present the necessary facts and describe with particularity the

evidence that the party seeks to obtain.                   See Trask v. Franco, 446


       *
          Rule 56 was amended effective December 1, 2010; the
amendments moved (without making material change) the substance of
subsection (f) to subsection (d).


                                              3
F.3d 1036, 1042 (10th Cir. 2006) (“A party seeking to defer a

ruling on summary judgment under Rule 56(f) must file an affidavit

that   explains     why       facts    precluding      summary    judgment       cannot      be

presented.        This     includes       identifying       the   probable       facts      not

available and what steps have been taken to obtain these facts.”

(internal    quotation         marks    and    alteration     omitted));        Pine       Ridge

Coal Co. v. Local 8377, 187 F.3d 415, 421 (4th Cir. 1999) (“Rule

56(f) . . . allows a party to seek additional time to obtain

evidence as long as he can present an affidavit putting forth the

reasons     why   he     is    unable     to    present     the    necessary      opposing

material.”    (internal         quotation      marks      omitted));     Nguyen        v.   CNA

Corp., 44 F.3d 234, 242 (4th Cir. 1995) (explaining that a Rule

56(f) affidavit must “particularly specif[y] legitimate needs for

further discovery”).

             In   the    affidavit       seeking      discovery,       counsel    for       Radi

stated that discovery was required to determine whether there were

similarly situated employees outside Radi’s protected class who

were   treated     more       favorably    than     she    was;   to    obtain    evidence

corroborating      Radi’s       claim    of    a   causal    connection        between      her

termination       and    her    prior     protected       activity;      and     to    obtain

evidence     of    pretext.            Notwithstanding       Radi’s      access       to    the

administrative record -- a record that included numerous documents

and    affidavits         produced       in     the     course     of     the         agency’s

investigation of Radi’s complaint, Radi’s Rule 56(f) affidavit did


                                               4
not name any witnesses to be deposed or otherwise identify with

any    specificity       the    hoped-for         evidence,       nor    did     the    affidavit

explain why Radi had been unable to obtain affidavits addressing

the perceived deficiencies in her proof.

              While     we     do    not       suggest    that     the     existence         of    an

administrative         investigation           and    record     automatically          precludes

the    need    for    discovery,         the    administrative          record    at    the    very

least     should       have     enabled          Radi      to     produce        an     affidavit

sufficiently         detailed       to   meet     the    requirements       of     Rule      56(f).

Under    these       circumstances,        we     simply    cannot       conclude       that      the

district court abused its discretion by denying Radi’s Rule 56(f)

motion.       See Nader v. Blair, 549 F.3d 953, 958-59 (4th Cir. 2008)

(explaining that the denial of a Rule 56(f) motion is reviewed for

abuse of discretion); Cardinal v. Metrish, 564 F.3d 794, 797-98

(6th    Cir.     2009)       (“If    the       plaintiff        makes    only     general         and

conclusory       statements         in     his    affidavit        regarding          the     needed

discovery, lacks any details or specificity, it is not an abuse of

discretion for the district court to deny the request.”), cert.

denied, 78 U.S.L.W. 3065 (2011).

              Accordingly,          we     hereby       affirm    the     district          court’s

denial of Radi’s motion for discovery under Rule 56(f).



                                                                                            AFFIRMED




                                                  5